Title: To Thomas Jefferson from Robert Williams, 17 May 1805
From: Williams, Robert
To: Jefferson, Thomas


                  
                     
                     Washington M.T. May 17th 1805
                  
                  By the last mail from New Orleans I had the honor of receiving a commission as Governor of this Territory, which I have accepted, but under a full persuasion that I may be admitted to return to North-Carolina as soon as the land business shall have been finished or will admit of my absence from the Board of Commissioners and I hope to have permission to that effect from the President of the United States as soon as may be convenient to himself—I trust the propriety of this request will be duly considered and properly appreciated when it is known that my arrangements to come to this Country were merely temporary and with a view of returning again to my family in all this month—
                  I am now about to address you on a subject which from my present situation is almost too delicate for me to do Justice to—however the notoriety in this quarter of the facts it embraces aided by a sense of Publick duty emboldens me in the undertaking—when I arrived in this Country in the fall of 1803 I found the present Secretary Colo. West and his connexons with but a few others very enimical to the then Governor—It required no great foresight to know that this enmity was predicated on motives short of principle or the Publick good, but with a view to their own promotion this being fully understood by the federal side of the community here—they and very prudently too soon turned it to their own advantage by exposing the ambitious views of the one without the least regard or charity to the virtuous forbearance of the other and benefiting by the jarings among the Republicans.
                  When I returned last fall I found it no better and the dismissal of Edward Turner—West’s son in law from the Office of Register roused all their resentment—In order to mortify if possible the Executive of the United States every exertion was made during the setting of the Legislature to appoint Turner the delegate to Congress this failing the Secretary became a Candidate himself in order to prevent any appointment knowing that he could not be elected but that a certain number of the Members would vote for him and it is notorious that some of those were influenced by promises of appointments to Office in this Territory—The fact is that Colo West is too hostile to the present administration and too unpopular here to answer any good purpose as Secretary to any Character that could be sent for it should seem that the strictest confidence and good understanding ought to exist between the Governor and Secretary—which cannot be expected between Colo. West and any man from the declarations of his family for some time past “that if he was not appointed the Governor he would not act as Secretary—In the present situation of things it is impossible for me to perform but partially the duties of the Office of Governor having none of the papers of that department nor the Seal or a Secretary I shall be obliged to make use of privates ones a call of the Legislature which must be before the annual meeting in order to appoint a delegate to Congress and to do some other business which their discordant dispositions at their last sessions prevented them from doing might in some measure remedy this they would pass a Law compeling the Officer to come to this place but they could not make their Secretary do his duty
                  Should the Executive think proper to appoint a Secretary in the place of Mr West I will take the liberty of mentioning Mr Thomas Hill Williams the Register of the land office here should there be no incompatibility.
                  The salaries of officers here are so inadequate to the expense of living that it would be but Justice and perhaps is the only way a Character could be got qualified to fill that office—Mr Williams is well qualified and is very popular in this Country it is a pitty the Government should loose his services and influence, especially in this quarter—his delicacy has always kept him back in publick life and will continue to do so I am obliged not to let him have the least idea of what I now write but I am in hopes should he be appointed he would then accept—with such a Character as Mr. Williams as Secretary I think I could administer this Government with ease to myself, satisfaction to the people and Consonant to the views of the General Government—
                  I trust the liberties I have taken in this letter will not be considered intrusive but it is because I believe the Republican cause has suffered much in this quarter for the want of proper information with the Executive of the United States as to this Territory and by that which was not correct
                  Accept assurances of my Very great respect
                  
                     Robert Williams 
                     
                  
                  
                     P.S. I herewith enclose some of the Blanks the Secretary sent me
                  
               